FILED
                           NOT FOR PUBLICATION                              JAN 04 2010

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RHONDA WILKINSON,                                No. 07-15627

             Plaintiff - Appellant,              D.C. No. CV-05-01803-JCM

  v.
                                                 MEMORANDUM *
CLARK COUNTY SCHOOL DISTRICT,

             Defendant - Appellee.



                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                     Argued and Submitted December 10, 2009
                             San Francisco, California

Before: SCHROEDER and CALLAHAN, Circuit Judges, and LYNN, ** District
Judge.

       Appellant, Rhonda Wilkinson, appeals the district court’s entry of summary

judgment in her case alleging sexual harassment and unlawful retaliation during

her employment by the Clark County School District.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
              The Honorable Barbara M. Lynn, U.S. District Judge for the Northern
District of Texas, sitting by designation.
      Appellant alleged that the conduct of one of her coworkers was so severe

and pervasive that it created a hostile work environment. See Porter v. Cal. Dep’t

of Corr., 419 F.3d 885, 892 (9th Cir. 2005). While some of the conduct

complained of was unwelcome and sexual in nature, it was not so severe as to

constitute a hostile environment. See id. Summary judgment was appropriate.

      The retaliation claim is founded upon her permanent transfer to a different

facility involving allegedly poor working conditions and reduced responsibilities.

The transfer followed a threat by her direct supervisor that she would not have a

career with the District if she pursued a harassment claim. This is indicative of an

unlawful retaliatory motive. See Bergene v. Salt River Project Agric. Improvement

& Power Dist., 272 F.3d 1136, 1141-42 (9th Cir. 2001). The employer claimed the

transfer was motivated by concerns for the appellant’s safety, so there are material

issues of fact. Summary judgment was not appropriate on the retaliation claim.

      AFFIRMED in part and REVERSED in part and REMANDED. Each party

to bear its own costs.




                                          2